Citation Nr: 9919808	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  98-01 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for degenerative 
arthritis and chondromalacia, right knee, status post medial 
meniscectomy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1979 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which continued the 20 percent evaluation 
assigned the veteran's right knee disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's right knee disability is manifested by 
arthritis, pain, limitation of motion, tenderness, a varus 
deformity, a limp and the need for use of a cane, and 
ligament laxity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for chondromalacia, right knee, status post medial medial 
meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 5257 (1998).

2.  The criteria for a 10 percent evaluation for degenerative 
arthritis of the right knee with limitation of motion have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5003, 
5260, 5261, 5256 (1998); VAOPGCPREC 23-97, VAOPGCPREC 9-98.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluation assigned his 
service-connected right knee disability does not reflect 
adequately the severity of his knee symptomatology.  He 
asserts that the evaluation should be increased based on 
pain, locking, excess fatigability, and limited range of 
motion.  A claim for an increased evaluation is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity of the service-connected 
condition.  See Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet.App. 629, 631-632 (1992).  As 
the veteran has claimed that his right knee disability is 
more severe, his claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  In making its determination, the Board 
analyzes the extent to which a service-connected disability 
adversely affects a veteran's ability to function under the 
ordinary conditions of daily life, and bases the assigned 
rating, as far as practicable, on the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

Service connection and a 10 percent evaluation for residuals, 
right medial meniscectomy have been in effect since March 
1982.  In an October 1984 rating decision the RO increased 
the evaluation to 20 percent effective September 1984.  The 
RO continued the 20 percent evaluation in rating decisions 
dated August 1985 and August 1997.  Under Diagnostic Code 
5257, a 20 percent evaluation requires moderate impairment of 
the knee, including recurrent subluxation or lateral 
instability and a 30 percent evaluation requires severe 
impairment of the knee.

The veteran was afforded a VA examination in July 1997 which 
showed that the veteran walked with a cane, the right knee 
was tender medially, there was synovial thickening, but no 
effusion in the knee, and there was no subpatellar crepitus.  
The knee moved from full extension to 90 degrees of flexion 
without pain and from that point on, he was unable to flex 
the knee due to pain.  The examiner noted medial degenerative 
osteoarthritis with spurs and a varus deformity of the knee 
due to medial collapse secondary to arthritis.  There was 3+ 
cruciate laxity on the right knee and medial collateral 
ligament had laxity.  Considerable medial spurs were noted 
which were tender.  The final diagnosis was degenerative or 
traumatic arthritis of the right knee of moderate degree 
considered related to his injury and medial meniscectomy 
while in service.  The examiner noted that there appeared to 
be some discrepancy between the veteran's complaints and the 
examination.  No active treatment was indicated at the time.

A May 1998 VA examination showed a well-healed 2" surgical 
scar on the medial aspect of the right knee and slight varus 
of the knee. The veteran complained of pain and swelling of 
the right knee after prolonged standing. He carried a cane 
and relied on it when stepping on his right foot. The veteran 
stood and walked on his toes and heels and performed 
squatting to chair level.  He did not repeat the squats 
because of pain in knees when he did squat and therefore 
fatigability could not be examined.  The veteran's straight 
leg raising was to 80 degrees, and flexion was from 0 to 115 
degrees.  Tenderness along the lateral joint line of the 
right knee was noted.  There was no hyperextensability, 
lateral bending or forward slipping of either knee joint, and 
there was 10 degrees of varus of the right knee.  No weakness 
was detected on extension of the knee against resistance.  
The diagnosis was tear of medial meniscus right, post 
arthrotomy and meniscectomy, healed with residual 
degenerative changes and limitation of motion.

The Board finds that the clinical findings of record do not 
reveal a right knee disability picture that warrants an 
evaluation in excess of the currently assigned 20 percent 
under Diagnostic Code 5257.  The VA examination in July 1997 
found effusion in the knee, but no subpatellar crepitus, and 
a 3+ cruciate laxity on the right knee and medial collateral 
ligament laxity.  The May 1998 examination noted that the 
veteran stood and walked on his toes and heels and performed 
squatting to chair level.  There was no hyperextensability, 
lateral bending or forward slipping of either knee joint, and 
there was 10 degrees of varus of the right knee.  No weakness 
was detected on extension of the knee against resistance.  
There is no evidence that the veteran's right knee is 
manifested by severe recurrent subluxation or lateral 
instability, or that it causes more than moderate overall 
right knee impairment which would warrant an evaluation in 
excess of 20 percent under Diagnostic Code 5297.  Therefore, 
a preponderance of the evidence is against a higher 
evaluation under this diagnostic code.  38 U.S.C.A. § 5107.

Consideration must be given to the potential application of 
various other provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5003, 5256, 5260, 5261, 5262, however, whether or 
not they were raised by the veteran.  See Suttman v. Brown, 5 
Vet.App. 127, 133; Schafrath v. Derwinski, 1 Vet.App. 589, 
592-593 (1991).

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray will be rated on the basis of limitation 
of motion under the appropriate diagnostic code for the 
specific joint involved. When the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each major joint.  When there is arthritis, 
confirmed by X-ray, and painful motion, a 10 percent 
evaluation is warranted.  38 C.F.R. § 4.59; Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); VAOPGCPREC 9-98.  
Diagnostic Code 5256 provides that, where there is ankylosis 
of the knee that is at a favorable angle in full extension or 
in slight flexion between 0 and 10 degrees, a 30 percent 
evaluation is warranted.  Diagnostic Code 5260 provides that 
flexion limited to 60 degrees warrants a noncompensable 
evaluation.  Diagnostic Code 5261 provides that extension of 
the knee limited to 5 degrees warrants a noncompensable 
evaluation.  Extension of the knee limited to 10 degrees 
warrants a 10 percent evaluation.
 
38 C.F.R. §§ 4.40, 4.45, and  4.59 have been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995);  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); VAOPGCPREC 8-98.  In this 
regard, the Board notes that the veteran has arthritis of the 
right knee and range of motion of the right knee is limited, 
albeit to a noncompensable degree under appropriate 
diagnostic codes, with accompanying  pain on motion.  
Therefore, with consideration of VAOPGCPREC 9-98, the 
evidence supports the assignment of a separate 10 percent 
evaluation based upon arthritis and limitation of motion in 
the right knee.  However, even with consideration of the pain 
and weakness, the competent medical evidence reflects that 
additional limitation of motion has not been demonstrated, 
noting that the most recent examination report reflects that, 
even with considerations of pain on use, range of motion was 
0 and 115 degrees.  Finally, in absence of evidence of 
ankylosis (Diagnostic Code 5256) or impairment of the tibia 
and fibula (Diagnostic Code 5262), there is no basis for 
evaluating of the veteran's disability under any other 
diagnostic code.  See 38 C.F.R. § 4.71, Diagnostic Codes 
5256, 5262.  The benefit of the doubt has been resolved in 
the veteran's favor to this extent. 38 U.S.C.A. § 5107.

The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
there has been no assertion or showing that the disability 
under consideration has caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise renders impracticable the application of the 
regular schedular standards.  In the absence of such factors, 
the Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet.App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for chondromalacia, 
right knee, status post medial meniscectomy, is denied.

A separate evaluation of 10 percent for arthritis of the 
right knee with limitation of motion is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

